

 
 

--------------------------------------------------------------------------------

 

CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the "Agreement") is made and entered into as of July
15, 2009 by and between ECOLOGY COATINGS, INC., a Nevada corporation (the
"Company"), and DMG ADVISORS, LLC, a Nevada limited liability company (the
"Consultant").


1. RETENTION OF CONSULTANT. The Company hereby engages and retains Consultant
and Consultant hereby agrees to use Consultant's best efforts to render to the
Company the consulting services for a period commencing on the date of this
Agreement and terminating on January 15, 2009 (six months),or such additional
periods as agreed upon in writing by the parties. This Agreement may not be
terminated by either the Company or Consultant during its term.


2. CONSULTANT'S SERVICES. Consultant's services under this Agreement shall
consist of the following:


2.1 Advise the Company regarding its investor relations program and initiatives;


2.2 Facilitate conferences between the Company and members of the business and
financial community;


2.3 Review and analyze the public securities market for the Company's
securities; and


2.4 Introduce the Company to broker-dealers and institutions, as appropriate.


In rendering its services, Consultant will deal with the CEO or Directors of the
Company.


3. PAYMENT FOR SERVICES.


3.1 The Company shall pay Consultant Five Thousand Dollars ($5,000) per
month.  For purposes of this Agreement, the $5,000 shall be deemed to be
equivalent to Twenty Five Thousand (25,000) shares of Company’s common
stock.  Company shall issue Twenty Five Thousand (25,000) shares of Company’s
common stock to Consultant upon execution of this Agreement and Twenty Five
Thousand (25,000) shares on the fifteenth day of each calendar month following
the date of this Agreement until termination through December 15, 2009.


3.2 The Company's payments under Paragraph 3.1 above shall be deemed full and
complete consideration for the services to be rendered by Consultant under this
Agreement.


4. CONSULTANT'S TIME COMMITMENT. Consultant shall devote such time as reasonably
requested by the Company for consultation, advice and assistance on matters
described in this Agreement and provides the same in such form as the Company
requests. The Company agrees that Consultant shall not be prevented or barred
from rendering services similar or dissimilar in nature for and on behalf of any
person, firm or corporation other than the Company.


5. NATURE OF SERVICES AND INDEPENDENT CONTRACTOR. The relationship created
under this Agreement is that of Consultant acting as an independent
contractor.  The parties acknowledge and agree that Consultant shall have no
authority to, and shall not, bind the Company to any agreement or obligation
with any third party. The parties also acknowledge that Consultant's services
will consist in part of introducing and facilitating the introduction of parties
to the Company.  Consultant will not assist in any negotiations between the
Company and such parties. Consultant is not a licensed broker-dealer and will
not provide services as a broker-dealer. Consultant will also not provide legal
or accounting services.


6. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. Consultant shall maintain as
secret and confidential all valuable information heretofore or hereafter
acquired, developed or used by the Company relating to its business, operations,
employees and customers that may give the Company a competitive advantage in its
industry (all such information is hereinafter referred to as "Confidential
Information"). The parties recognize that, by reason of Consultant's duties
under this Agreement, Consultant may acquire Confidential Information.
Consultant recognizes that all such Confidential Information is the property of
the Company. During the term of Consultant's engagement by the Company,
Consultant shall exercise all due and diligent precautions to protect the
integrity of any or all of the Company's documents containing Confidential
Information. In consideration of the Company entering into this Agreement,
Consultant shall not, directly or indirectly, use, publish, disseminate or
otherwise disclose any Confidential Information obtained during Consultant's
engagement by the Company without the prior written consent of the Company. The
parties agree that this Paragraph 6 shall survive the termination of this
Agreement.


7. COMMUNICATIONS WITH CONSULTANT. Consultant will not independently conduct a
due diligence review of the Company and will, to a great extent, be relying upon
information provided by the Company in rendering services under this Agreement.


8. EXCULPATION OF LIABILITY AND INDEMNIFICATION. All decisions with respect to
consultations or services rendered by Consultant for transactions negotiated for
and presented to the Company by Consultant shall be those of the Company, and
Consultant shall have no liability with respect to such decisions. In connection
with the services Consultant renders under this Agreement, the Company
indemnifies and holds Consultant harmless against any and all losses,
claims, damages and liabilities and the expense, joint and several, to which
Consultant may become subject and will reimburse Consultant for any legal and
other expenses, including attorney's fees and disbursements incurred by
Consultant in connection with investigating, preparing or defending any actions
commenced or threatened or claim whatsoever, whether or not resulting in the
liability, insofar as such are based upon the information the Company has
supplied to Consultant under this Agreement. In connection with the services
Consultant renders under this Agreement, Consultant indemnifies and holds the
Company harmless against any and all losses, claims, damages and liabilities and
the expense, joint and several, to which Company may become subject and will
reimburse Company for any legal and other expenses, including attorney's fees
and disbursements incurred by the Company in connection with investigating,
preparing or defending any actions commenced or threatened or claim whatsoever,
whether or not resulting in the liability, insofar as such are based upon or in
connection with the services Consultant has rendered under this Agreement.


9. ENTIRE AGREEMENT. Except for Settlement Agreement, this Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter hereof, and supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof. No
representation, promise, or inducement has been made by any party that is not
embodied in this Agreement, and no party shall be bound by or liable for any
alleged representation, promise or inducement not so set forth. If any provision
of this Agreement shall be declared void or against public policy, such
provision shall be deemed severed from this Agreement and the remaining
provisions shall remain in full force and effect and unmodified.


10. ASSIGNMENT. The Consultant may not assign or transfer any or all rights
under this Agreement without written authorization from the Company. The Company
may assign its rights, together with its obligations, hereunder in connection
with any sale, transfer or other disposition of all or substantially all of its
business or assets. In such event, the rights and obligations of the Company
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of the business or assets.


11. AMENDMENT. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived only by a
written instrument executed by all of the parties hereto who are thereby
affected, or in the case of a waiver, by the party waiving compliance. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.


12. NOTICES. All notices, consents, requests, demands and offers required or
permitted to be given under this Agreement will be in writing and will be
considered properly given or made when personally delivered to the party
entitled thereto, or when mailed by certified United States mail, postage
prepaid, return receipt requested, addressed to the addresses appearing in this
Agreement. A party may change his address by giving notice to the other party to
this Agreement.


13. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, but all of which, taken together, shall
constitute one agreement. It shall not be required that any single counterpart
hereof be signed by the parties, so long as each party signs any counterpart of
this Agreement.


14. GOVERNING LAW. This Agreement shall be governed in all respects and for all
purposes by the laws of the State of Michigan and the Courts of Wayne County,
Michigan shall have exclusive jurisdiction to enforce any order or award.


15. ATTORNEYS' FEES. In case of any action or proceeding to compel compliance
with, or for a breach of, any of the terms and conditions of this Agreement, the
prevailing party shall be entitled to recover from the losing party all costs of
such action or proceeding, including, but not limited to, reasonable attorneys'
fees.


IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the day and year first above written.


ECOLOGY COATINGS, INC.


By:  /s/ Robert G. Crockett
        Robert G. Crockett


Its:  CEO


2701 Cambridge Court, Suite 100
Auburn Hills, MI  48326






DMG ADVISORS, LLC




By:  /s/ Jeff Holmes
        Jeff Holmes




Its:  Manager




 

 
 

--------------------------------------------------------------------------------

 
